Pacific State Bancorp Reports the Resignation of President and Chief Executive Officer STOCKTON, Calif., Dec. 30 Pacific State Bancorp (Nasdaq: PSBC), the parent company of Pacific State Bank, today reported the resignation of their President and Chief Executive Officer, Steven A. Rosso effective Saturday, December 27, 2008.Mr. Rosso served at Pacific State Bank for nearly 22 years, most of those years as President and Chief Executive Officer.Mr. Rosso resigned due to personal reasons and has agreed to remain with the Bank in a consulting capacity for twelve months after his effective resignation date.Pacific State Bancorp has named Rick Simas as Interim President of Pacific State Bank, and has not determined Mr.
